Citation Nr: 0909206	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether severance of service connection for respiratory 
dysfunction, diagnosed as reactive airway dysfunction, was 
proper.  

2.  Entitlement to an initial rating in excess of 10 percent 
for reactive airway dysfunction.   


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to December 
1979.  With subsequent service in the New York Army National 
Guard.  She was called to State Active Duty (SAD) in 
September and October 2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for reactive airway dysfunction syndrome, effective November 
15, 2004.  In August 2005, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.  In a 
February 2006 rating decision, the RO proposed severance of 
service connection for respiratory dysfunction, diagnosed as 
reactive airway dysfunction.  A statement of the case (SOC) 
regarding the proposed severance of service connection was 
also issued in February 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.  In a November 2007 rating 
decision, the RO severed service connection for respiratory 
dysfunction, diagnosed as reactive airway dysfunction, 
effective February 1, 2008.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
reactive airway dysfunction, the Board has characterized this 
claim in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The remand also addresses the matter of 
entitlement to an initial rating in excess of 10 percent for 
reactive airway dysfunction-for which the Veteran has 
completed the first of two actions required to place this 
matter in appellate status.  VA will notify the veteran when 
further action, on her part, is required.  



REMAND

In her March 2006 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  An April 2008 letter informed the Veteran that her 
hearing was scheduled for May 6, 2007.  The record reflects 
that the Veteran failed to report for her hearing on May 6, 
2008.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

In light of the due process deficiency in the notice of the 
scheduled hearing (specifically, the inclusion of the 
incorrect date in the notice), the Board finds that the RO 
should schedule the Veteran for another Travel Board hearing 
(as requested in her March 2006 substantive appeal).  

While the claim is on remand, the RO should also undertake 
necessary action to clarify the Veteran's representation in 
this appeal.  In correspondence dated in May 2005, Disabled 
American Veterans (DAV) indicated that the Veteran had 
contacted their organization to request representation.  This 
letter indicates that a VA Form 21-22 was attached; however, 
no copy of this VA Form 21-22 appears in the claims file.  To 
designate a recognized organization as his or her 
representative, a claimant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  38 C.F.R. § 20.602 (2008).  Hence, on 
remand, the RO should clarify the appellant's intentions with 
regard to representation, and associated with the claims file 
any appropriate documentation, to include a VA Form 21-22.    

As a final matter, the Board notes that, in the July 2005 
rating decision, the RO granted service connection and 
assigned an initial 10 percent rating for reactive airway 
dysfunction syndrome.  In August 2005, the Veteran expressed 
disagreement with the initial rating assigned.  While the 
February 2006 SOC addressed the proposed severance of service 
connection for respiratory dysfunction, diagnosed as reactive 
airway dysfunction, the Veteran has not been furnished an SOC 
regarding the issue of entitlement to a higher initial rating 
for that disability.  By filing a timely NOD with the initial 
rating assigned, the Veteran has initiated appellate review 
on that issue; however, the RO has yet to issue a SOC with 
respect to that claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should clarify, in writing, 
the appellant's intentions regarding her 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file. 

2.  The RO must furnish to the Veteran 
and her representative an SOC as regards 
the claim for an initial rating in excess 
of 10 percent for respiratory 
dysfunction, diagnosed as reactive airway 
dysfunction, along with a VA Form 9, and 
afford them the appropriate opportunity 
to file a substantive appeal perfecting 
an appeal on that issue.  The Veteran and 
her representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate 
status-here, entitlement an initial 
rating in excess of 10 percent for 
respiratory dysfunction, diagnosed as 
reactive airway dysfunction -a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

3.  The RO should schedule the appellant 
for a Travel Board hearing at the 
earliest available opportunity.  The RO 
should notify the appellant and her 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




